number release date id office uilc cca_2009061809403532 ----------------------------- from -------------------- sent thursday date am to ----------------------- cc --------------------- subject re arra funds ----------- i asked for clarification this is what came back we have consistently held that payments made under legislatively provided social benefit programs for the promotion of the general welfare that do not represent compensation_for services are not includible in a recipient’s gross_income the principal question is whether the payments represent 'payments for services' where work activities are required numerous revenue rulings including the cited revrul_75_246 clearly illustrate that not all payments made in connection with the performance of work activities represent payment for services making the determination is a factual matter under the rationale of revrul_71_425 in cases where services are performed a determination needs to be made as to whether the payments are in lieu of welfare_payments that these individuals would otherwise be eligible to receive because they meet need-based criteria they are low- income disabled economically disadvantaged unemployed underemployed etc i'm not aware that we have addressed any particular aara program however if a particular state asks us to address their program or if -------- wants advice on a specific case --------will be happy to address it if there is enough factual background information provided to make a determination hope this is helpful --------
